--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1

 
AT-WILL EMPLOYMENT, CONFIDENTIAL INFORMATION,
INVENTION ASSIGNMENT
AND ARBITRATION AGREEMENT
 
As a condition of the undersigned employee's employment with Vertex Refining LA,
LLC, a Louisiana limited liability company, and/or any of its subsidiaries,
affiliates, successors or assigns (together, the “Company”), and in
consideration of the undersigned employee's employment with the Company, ten
dollars ($10) and other good and valuable consideration, which the undersigned
employee confirms receipt of, and his or her receipt of the compensation now and
hereafter paid to the undersigned employee by the Company, the undersigned
employee (the “Employee”) and the Company hereby agree to the following:
 
At-Will Employment.
 
I understand and acknowledge that my employment with the Company is for an
unspecified duration and constitutes "at-will" employment.  I also understand
that any representation to the contrary is unauthorized and not valid unless
obtained in writing and signed by an authorized corporate representative of the
Company.  I acknowledge that this employment relationship may be terminated at
any time, with or without good cause or for any or no cause, at the option
either of the Company or myself, with or without notice.
 
Compensation.
 
During the term of employment, Employee shall receive from the Company an annual
base salary (the "Base Salary"), payable in accordance with the regular payroll
practices of the Company, of $300,000, pro-rated for any partial calendar year,
plus bonus compensation in an amount up to 100% of the Base Salary, of which 90%
is non-discretionary.  The Base Salary may be adjusted by mutual agreement of
the Company and Employee during the term of employment.  Notwithstanding the
foregoing sentence, the Base Salary shall not be payable for any period when
Employee is not actively employed by the Company, including without limitation
medical leaves of absence and unpaid sabbaticals. In addition to the benefits
described above, Employee shall be entitled to the fringe benefits regularly
enjoyed by other full time employees of the Company and its affiliates
(including without limitation, health, dental and life insurance coverage), and
the provisions of this Agreement with respect to the terms and conditions of
Employee's employment shall not prevent Employee from participating in any other
compensation or benefit program adopted by the Company solely because such
programs are not specifically mentioned in this Agreement.  Employee shall pay
any required employee contribution for the plans in which Employee participates.
 



 
Page 1 of 10
 
At-Will Employment, Confidential Information,
 
Invention Assignment, and Arbitration Agreement
 


 
 
 

--------------------------------------------------------------------------------

 



If the Company terminates Employee without Cause (as defined below), Employee
shall be entitled to: (i) any Base Salary earned but not yet paid, plus two
months of Base Salary as severance pay ("Severance Pay"); (ii) reimbursement of
any unpaid business expenses incurred in accordance with his/her employment by
Employee prior to the effective date of the termination of Employee's
employment; and (iii) any other benefits accrued and vested through the date of
such termination in accordance with the applicable plans and programs of the
Company.  Employee shall execute and deliver to the Company a Separation
Agreement and Release in a form and substance reasonably satisfactory to the
Company as a condition of entitlement to any payments following termination of
employment pursuant to this Section.  "Cause" shall mean (i) the Employee's
conviction of, or a plea of guilty or nolo contendere to, a felony or a crime
involving moral turpitude, (ii) any intentional or willful misappropriation by
the Employee of funds or property of the Company or its affiliates, (iii) any
violation by the Employee of the terms of any covenant not to compete or
confidentiality agreement with respect to the Company, (iv) any material failure
of the Employee that is intentional or willful, or any material refusal of the
Employee, to perform the duties reasonably assigned to him, or (v) any other
intentional, fraudulent or gross misconduct by the Employee which is
demonstrably injurious to the Company.
 
Confidential Information.
 
A.           Company Information.  I agree at all times during the term of my
employment and thereafter for two (2) years, to hold in strictest confidence,
and not to use, except for the benefit of the Company, or to disclose to any
person, firm or corporation without written authorization of the management of
the Company, any Confidential Information of the Company, except under a
non-disclosure agreement duly authorized and executed by the
Company.  I understand that “Confidential Information” means any non-public
information that relates to the actual or anticipated business or research and
development of the Company, technical data, trade secrets or know-how,
including, but not limited to, research, product plans or other information
regarding the Company’s products or services and markets therefor, customer
lists and customers (including, but not limited to, customers of the Company on
whom I called or with whom I became acquainted during the term of my
employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information.  I further understand that
Confidential Information does not include any of the foregoing items which have
become publicly known and made generally available through no wrongful act of
mine or of others who were under confidentiality obligations as to the item or
items involved or improvements or new versions thereof.
 



 
Page 2 of 10
 
At-Will Employment, Confidential Information,
 
Invention Assignment, and Arbitration Agreement
 


 


 
 
 

--------------------------------------------------------------------------------

 



B.           Former Employer Information.  I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.
 
C.           Third Party Information.  I recognize that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.
 
Inventions.
 
D.           Inventions Retained and Licensed.  I have attached hereto, as
Exhibit A, a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to my
employment with the Company (collectively referred to as “Prior Inventions”),
which belong to me, which relate to the Company’s proposed business, products or
research and development, and which are not assigned to the Company hereunder;
or, if no such list is attached, I represent that there are no such Prior
Inventions.  If in the course of my employment with the Company, I incorporate
into a Company product, process or service a Prior Invention owned by me or in
which I have an interest, I hereby grant to the Company a nonexclusive,
royalty-free, fully paid-up, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell such Prior Invention as part of or in connection
with such product, process or service, and to practice any method related
thereto.
 
E.           Assignment of Inventions.  I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title, and interest in and to any and all inventions, original works
of authorship, developments, concepts, improvements, designs, discoveries,
ideas, trademarks or trade secrets, whether or not patentable or registrable
under copyright or similar laws, which I may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the entire period of time I am in the employ of the Company
(whether before or after the execution of this Agreement) (collectively referred
to as “Inventions”).
 



 
Page 3 of 10
 
At-Will Employment, Confidential Information,
 
Invention Assignment, and Arbitration Agreement
 


 


 
 
 

--------------------------------------------------------------------------------

 



I further acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of and during the period of my
employment with the Company (whether before or after the execution of this
Agreement) and which are protectible by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act.  Employee understands
that this means that the Company will have the right to undertake any of the
actions set forth in section 106 of the United States Copyright Act (17 U.S.C. §
106) with respect to such copyrightable works prepared by Employee within the
scope of Employee’s employment.  Employee understands that this includes,
without limitation, the right to sell, license, use, reproduce and have
reproduced, create derivative works of, distribute, display, transmit and
otherwise commercially exploit such copyrightable works by all means without
further compensating the Employee.  I understand and agree that the decision
whether or not to commercialize or market any invention developed by me solely
or jointly with others is within the Company’s sole discretion and for the
Company’s sole benefit and that no royalty will be due to me as a result of the
Company’s efforts to commercialize or market any such invention.
 
F.           Assignment of Other Rights.  In addition to the foregoing
assignment of Inventions to the Company, Employee hereby irrevocably transfers
and assigns to the Company: (i) all worldwide patents, patent applications,
copyrights, mask works, trade secrets and other intellectual property rights in
any Assigned Inventions; and (ii) any and all “Moral Rights” (as defined below)
that Employee may have in or with respect to any Inventions.  Employee also
hereby forever waives and agrees never to assert any and all Moral Rights
Employee may have in or with respect to any Inventions, even after termination
of Employee’s work on behalf of the Company.  “Moral Rights” means any rights to
claim authorship of any Inventions, to object to or prevent the modification of
any Inventions, or to withdraw from circulation or control the publication or
distribution of any Inventions, and any similar right, existing under judicial
or statutory law of any country in the world, or under any treaty, regardless of
whether or not such right is denominated or generally referred to as a “moral
right”.
 
G.           Inventions Assigned to the United States.  I agree to assign to the
United States government all my right, title, and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.
 
H.           Maintenance of Records.  I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the term of my employment with the Company.  The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by the Company.  The records will be available to and remain the sole
property of the Company at all times.
 



 
Page 4 of 10
 
At-Will Employment, Confidential Information,
 
Invention Assignment, and Arbitration Agreement
 


 


 
 
 

--------------------------------------------------------------------------------

 



I.           Patent and Copyright Registrations.  I agree to assist the Company,
or its designee, at the Company’s expense, in every proper way to secure the
Company’s rights in the Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto.  I further agree that my obligation to execute or cause to be executed,
when it is in my power to do so, any such instrument or papers shall continue
after the termination of this Agreement.  If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Inventions or original works of authorship
assigned to the Company as above, then I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney in fact, to act for and in my behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.
 
Conflicting Employment.  I agree that, during the term of my employment with the
Company, I will not engage in any other employment, occupation or consulting
directly related to the business in which the Company is now involved or becomes
involved during the term of my employment, nor will I engage in any other
activities that conflict with my obligations to the Company.
 
Returning Company Documents.  I agree that, at the time of leaving the employ of
the Company, I will deliver to the Company (and will not keep in my possession,
recreate or deliver to anyone else) any and all devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any aforementioned items developed by me pursuant to my employment with the
Company or otherwise belonging to the Company, its successors or assigns,
including, without limitation, those records maintained pursuant to
Section 3.E.  In the event of the termination of my employment, I agree to sign
and deliver the “Termination Certification” attached hereto as Exhibit B.
 



 
Page 5 of 10
 
At-Will Employment, Confidential Information,
 
Invention Assignment, and Arbitration Agreement
 


 


 
 
 

--------------------------------------------------------------------------------

 



Notification of New Employer.  In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.
 
Solicitation of Employees.  I agree that for a period of six (6) months
immediately following the termination of my relationship with the Company for
any reason, whether with or without cause, I will not either directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
to leave their employment or the Company’s customers to remove or reduce their
business with the Company, or take away such employees or customers, or attempt
to solicit, induce, recruit, encourage or take away employees or customers of
the Company, either for myself or for any other person or entity.
 
Conflict of Interest Guidelines.  I agree to diligently adhere to the Conflict
of Interest Guidelines attached as Exhibit C hereto.
 
Representations.  I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement.  I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company.  I hereby represent and warrant
that I have not entered into, and I will not enter into, any oral or written
agreement in conflict herewith.
 
Arbitration and Equitable Relief.
 
J.           Arbitration.  In consideration of my employment with the Company,
its promise to arbitrate all employment-related disputes and my receipt of the
compensation, pay raises and other benefits paid to me by the Company, at
present and in the future, I agree that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
stockholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from my employment with the
Company or the termination of my employment with the Company, including any
breach of this Agreement, will be subject to binding arbitration, to the fullest
extent permitted by law.  Disputes which I agree to arbitrate, and thereby agree
to waive any right to a trial by jury, include any statutory claims under state
or federal law, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, claims of harassment, discrimination or wrongful termination and any
statutory claims. I further understand that this agreement to arbitrate also
applies to any disputes that the Company may have with me.
 



 
Page 6 of 10
 
At-Will Employment, Confidential Information,
 
Invention Assignment, and Arbitration Agreement
 


 


 
 
 

--------------------------------------------------------------------------------

 



K.           Procedure.  I agree that any arbitration will be administered by
the American Arbitration Association (“AAA”) and that the neutral arbitrator
will be selected in a manner consistent with its national rules for the
resolution of employment disputes. I agree that the arbitrator will have the
power to decide any motions brought by any party to the arbitration, including
motions for summary judgment and/or adjudication and motions to dismiss and
demurrers, prior to any arbitration hearing.  I also agree that the arbitrator
will have the power to award any remedies, including attorneys' fees and costs,
available under applicable law.  I understand the Company will pay for any
administrative or hearing fees charged by the arbitrator or AAA except that I
will pay the first $200.00 of any filing fees associated with any arbitration I
initiate. I agree that the arbitrator will administer and conduct any
arbitration in a manner consistent with AAA's national rules, to the extent that
the AAA's national rules for the resolution of employment disputes do not
conflict with applicable law.  I agree that the decision of the arbitrator will
be in writing.
 
L.           Remedy.  Except as provided by law and this Agreement, arbitration
will be the sole, exclusive and final remedy for any dispute between me and the
Company.  Accordingly, except as provided for by law and this Agreement, neither
I nor the Company will be permitted to pursue court action regarding claims that
are subject to arbitration.  Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.
 
M.           Availability of Injunctive Relief.  In addition to any right under
applicable law that the Company or I may have to petition a court of competent
jurisdiction for provisional relief, I agree that any party may also petition
the arbitrator for provisional injunctive relief where either party alleges or
claims a violation of the employment, confidential information, invention
assignment agreement between me and the Company or any other agreement regarding
trade secrets, confidential information, or non-solicitation.  I understand that
any breach or threatened breach of such an agreement will cause irreparable
injury and that money damages will not provide an adequate remedy therefor and
both parties hereby consent to the issuance of an injunction.  In the event
either party seeks injunctive relief, the prevailing party will be entitled to
recover reasonable costs and attorneys' fees.
 



 
Page 7 of 10
 
At-Will Employment, Confidential Information,
 
Invention Assignment, and Arbitration Agreement
 


 


 
 
 

--------------------------------------------------------------------------------

 



N.           Administrative Relief.  I understand that this Agreement does not
prohibit me from pursuing an administrative claim with a local, state or federal
administrative body.  This Agreement does, however, preclude me from pursuing
court action regarding any such claim.
 
O.           Voluntary Nature of Agreement.  I acknowledge and agree that I am
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else.  I further acknowledge and agree that I have
carefully read this Agreement and that I have asked any questions needed for me
to understand the terms, consequences and binding effect of this Agreement and
fully understand it, including that I AM WAIVING MY RIGHT TO A JURY
TRIAL.  Finally, I agree that I have been provided an opportunity to seek the
advice of an attorney of my choice before signing this Agreement.
 
General Provisions.
 
P.           Governing Law, Consent to Personal Jurisdiction.  This Agreement
will be governed by the laws of the State of Texas.  I hereby expressly consent
to the personal jurisdiction of the state and federal courts located in Texas
for any lawsuit filed there against me by the Company arising from or relating
to this Agreement.
 
Q.           Entire Agreement.  This Agreement, along with the Retention and
Noncompetition Agreement and the offer letter of employment (if any), sets forth
the entire agreement and understanding between the Company and me relating to
the subject matter herein and supersedes all prior discussions or
representations between us including, but not limited to, any representations
made during my interview(s) or relocation negotiations, whether written or
oral.  No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, will be effective unless in writing signed by an
authorized officer of the Company (other than me) and me.  Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.  This Agreement prevails and supersedes in the event
there is any inconsistency between this Agreement and any other offer letter,
unless the offer letter expressly provides otherwise.
 
R.           Severability.  If one or more of the provisions in this Agreement
are deemed void by law, then the remaining provisions will continue in full
force and effect.
 



 
Page 8 of 10
 
At-Will Employment, Confidential Information,
 
Invention Assignment, and Arbitration Agreement
 


 


 
 
 

--------------------------------------------------------------------------------

 



S.           Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.
 
[Remainder of page intentionally left blank; signature page follows]
 



 
Page 9 of 10
 
At-Will Employment, Confidential Information,
 
Invention Assignment, and Arbitration Agreement
 


 


 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year written below.
 
Date: _5/2/2014_____________________
VERTEX REFINING LA, LLC
     
By: _/s/ Benjamin P. Cowart____________
 
Benjamin P. Cowart, President and Chief
Executive Officer
       
Date: __4/29/2014____________________
_/s/ Dave Peel_________________
 
Dave Peel



 



 
Page 10 of 10
 
At-Will Employment, Confidential Information,
 
Invention Assignment, and Arbitration Agreement
 


 


 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
 
 
 
Title
 
 
Date
 
 
Identifying Number
or Brief Description
 
                                                                       



 
__X________    No inventions or improvements
 


___________    Additional Sheets Attached
 


 
 
Signature of Employee: _/s/ Dave Peel_________________
 
Print Name of Employee:    Dave Peel                                           
 
Date:      4/29/2014                                                                            
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
TERMINATION CERTIFICATION
 
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Vertex Energy, Inc., a Nevada corporation, and/or its
subsidiaries, affiliates, successors or assigns (together, the “Company”).
 
I further certify that I have complied with all the terms of the Company’s
At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement signed by me, including the reporting of any inventions
and original works of authorship (as defined therein), conceived or made by me
(solely or jointly with others) covered by that agreement.
 
I further agree that, in compliance with the At-Will Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement, I will preserve as
confidential all trade secrets, confidential knowledge, data or other
proprietary information relating to products, processes, know-how, designs,
formulas, developmental or experimental work, computer programs, data bases,
other original works of authorship, customer lists, business plans, financial
information or other subject matter pertaining to any business of the Company or
any of its employees, clients, consultants or licensees.
 
I agree that for a period of six (6) months immediately following the
termination of my relationship with the Company for any reason, whether with or
without cause, I shall not either directly or indirectly solicit, induce,
recruit or encourage any of the Company’s employees to leave their employment or
customers to remove or reduce their business with, or take away such employees
or customers, or attempt to solicit, induce, recruit, encourage or take away
employees or customers of the Company, either for myself or for any other person
or entity.
 
 
Date: _________________________________
 
 


 

______________________________________________
(Employee’s Signature)
 
 
_______________________________________________
(Type/Print Employee’s Name)



 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 


 
CONFLICT OF INTEREST GUIDELINES
 
It is the policy of Vertex Energy, Inc., a Nevada corporation (the “Company”) to
conduct its affairs in strict compliance with the letter and spirit of the law
and to adhere to the highest principles of business ethics.  Accordingly, all
officers, employees and independent contractors must avoid activities which are
in conflict, or give the appearance of being in conflict, with these principles
and with the interests of the Company.  The following are potentially
compromising situations which must be avoided.  Any exceptions must be reported
to an authorized officer of the Company (other than me) and written approval for
continuation must be obtained.
 
1.           Revealing confidential information to outsiders or misusing
confidential information.  Unauthorized divulging of information is a violation
of this policy whether or not for personal gain and whether or not harm to the
Company is intended.  (The At-Will Employment, Confidential Information,
Invention Assignment and Arbitration Agreement elaborates on this principle and
is binding).
 
Accepting or offering substantial gifts, excessive entertainment, favors or
payments which may be deemed to constitute undue influence or otherwise be
improper or embarrassing to the Company.
 
Participating in civic or professional organizations that might involve
divulging confidential information of the Company.
 
Initiating or approving personnel actions affecting reward or punishment of
employees or applicants where there is a family relationship or is or appears to
be a personal or social involvement.
 
Initiating or approving any form of personal or social harassment of employees.
 
Investing or holding outside directorship in suppliers, customers, or competing
companies, including financial speculations, where such investment or
directorship might influence in any manner a decision or course of action of the
Company.
 
Borrowing from or lending to employees, customers or suppliers.
 
Acquiring real estate of interest to the Company.
 
Improperly using or disclosing to the Company any proprietary information or
trade secrets of any former or concurrent employer or other person or entity
with whom obligations of confidentiality exist.
 
Unlawfully discussing prices, costs, customers, sales or markets with competing
companies or their employees.
 

 
1

--------------------------------------------------------------------------------

 



 
Making any unlawful agreement with distributors with respect to prices.
 
Improperly using or authorizing the use of any inventions which are the subject
of patent claims of any other person or entity.
 
Engaging in any conduct which is not in the best interest of the Company.
 
Each officer, employee and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review.  Violations of this conflict of
interest policy may result in discharge without warning.
 
 
 
 

 
2

--------------------------------------------------------------------------------